Case 1:19-cr-00156-MAD Document 86 Filed 09/15/20 Page 1of1

LUIBRAND LAW FIRM, PLLC
950 NEW LOUDON ROAD, SUITE 270
LATHAM, NEW YORK 12110

 

Kevin A.

Luibrand Phone: (518) 783-1100

Ashlynn Savarese Fax: (518) 783-1901

Service by Fax is not accepted

Paralegal:
Janet L. Murray

September 15, 2020
United States Federal Court
445 Broadway, Room 218
Albany, New York 12207

Attn: U.S. Magistrate Judge
Christian F. Hummel

Re: United States v. Xiaoquing Zheng
Case No.: 1:18-MJ-00434

Dear U.S. Magistrate Judge Hummel:

This office continues to represent Defendant Dr. Xiaoqing Zheng in connection with
pending indictment No.: 1:19-CR-156.

Dr. Zheng’s daughter is getting married on September 26, 2020 in Columbia, New Jersey.
We would ask the Court for permission allowing him to travel with his family. If permitted, he would
be staying at the RoseMary Inn at 88 Hainesburg River Road, Columbia, New Jersey from September
26, 2020 and returning on September 28, 2020.

We would respectfully ask the Court's consideration in this regard.

Very truly yours, «
2 fy

Poy

LUIBRANID LAW FIRM, PLLC

oo ;
at , ?
pif } i
! 2 Me i i
Le; & £ p
sap F o.. uf

i 3 4

i ‘

po Bo

By: Kevin A, Luibrand, Esq.
KAL:abd
enclosures

cc: Rick Belliss, AUSA
Kendra Rennie, Probation Officer

Dr. Xiaoqing Zheng

Website: LuibrandLaw.com

 
